Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 18 May 2021.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Julie L. Reed on 02 June 2021. The application has been amended as follows: 

The Examiner’s Amendment is necessary to cancel a dependent claim that was incorporated into the independent claim (as stated in page 6 of the applicant’s amendment filed 18 May 2021):
Cancel Claim 4

Drawings
The drawings received on 16 April 2018 are accepted by the examiner.

Specification
The specification received on 16 April 2018 is accepted by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-3 and 5-20:   Regarding independent claims 1, 8 and 15, the prosecution history, especially at the previous Remarks by applicant (filed on 18 May 2021, pages 6-9) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner’s statement of reasons for allowance for Claims 1-3 and 5-7: the prior art does not disclose or suggest a telemetric fitting for a usage gauge of a vessel, the usage gauge including a gauge head, the telemetric fitting comprising wherein a base comprises at least two tabs for attaching the base to a first gauge head; and wherein the tabs are capable of being removed to reconfigure the base for attachment to a second gauge head: and wherein, when the at least two tabs have been removed, the base further comprises fastener receiving ports to receive fasteners, the fastener receiving ports replacing the at least two tabs in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim 8-14: the prior art 
does not disclose or suggest a telemetric fitting for a usage gauge of a vessel, the usage gauge including a gauge head, the telemetric fitting comprising wherein a base is configured for attachment to a plurality of gauge head configurations; wherein the base comprises scalloped outer edge portions; and
wherein the scalloped outer edge portions are for fitting the base around fastener heads of the gauge head in combination with the remaining limitations of the claims.



The following is an examiner’s statement of reasons for allowance for Claim 15-20: the prior art 
does not disclose or suggest a telemetric fitting for a usage gauge of a vessel, the usage gauge including a gauge head, the telemetric fitting comprising a base comprising an outer edge; and at least two tabs for fitting to a first gauge head; wherein the tabs are capable of being removed; and wherein fastener receiving ports remain on the outer edge replacing the tabs when the tabs have been removed in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
02 June 2021
                



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861